Citation Nr: 0316255	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple joint 
arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a 
respiratory/pulmonary disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sinus disability.

4.  Entitlement to service connection for a disability 
causing difficulty sleeping.

5.  Entitlement to an increased rating for cervical spine 
traumatic arthritis, currently evaluated as 10 percent 
disabling. 

6.  Entitlement to an increased rating for a GI condition 
(hyperacidity with history of PUD), currently evaluated as 10 
percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to January 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefits sought 
on appeal.

It is noted that the issues of entitlement to service 
connection for multiple joint arthritis, 
respiratory/pulmonary disability, sinus disability, a 
disability causing difficulty sleeping; increased ratings for 
cervical spine traumatic arthritis, a GI condition 
(hyperacidity with history of PUD) will be addressed in the 
Remand section below.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
multiple joint arthritis was denied by a RO decision dated 
September 1986; the veteran was notified of that 
determination and of his appellate rights, but he did not 
complete an appeal.

2.  The veteran sought to reopen his claim for service 
connection for multiple joint arthritis with the final denial 
occurring in May 2000.  

3.  Evidence received since the September 1986 rating 
decision is so significant that it must be considered to 
fairly decide the veteran's claim of entitlement to service 
connection for multiple joint arthritis.

4.  The veteran's original claim for service connection for a 
respiratory/pulmonary disability was denied by a RO decision 
dated October 1985; the veteran was notified of that 
determination and of his appellate rights, but he did not 
complete an appeal.

5.  The veteran sought to reopen his claim for service 
connection for a respiratory/pulmonary disability with a 
final denial occurring in May 2000.

6.  Evidence received since the October 1985 rating decision 
is so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
a respiratory/pulmonary disability.

7.  The veteran's original claim for service connection for a 
sinus disability was denied by a RO decision dated October 
1985; the veteran was notified of that determination and of 
his appellate rights, but he did not complete an appeal.

8.  The veteran sought to reopen his claim for service 
connection for a sinus disability with a final denial 
occurring in May 2000.

9.  Evidence received since the October 1985 rating decision 
is so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
a sinus disability.


CONCLUSIONS OF LAW

1.  The RO's September 1986 decision denying entitlement to 
service connection for multiple joint arthritis is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the September 1986 rating 
decision is new and material, and the veteran's claim for 
entitlement to service connection for multiple joint 
arthritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

3.  The RO's October 1985 decision denying entitlement to 
service connection for a respiratory/pulmonary disability is 
final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the October 1985 rating decision 
is new and material, and the veteran's claim for entitlement 
to service connection for a respiratory/pulmonary disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).

5.  The RO's October 1985 decision denying entitlement to 
service connection for a sinus disability is final.  
38 U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the October 1985 rating decision 
is new and material, and the veteran's claim for entitlement 
to service connection for a sinus disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated March 1985, August 1986, August 1988, and 
July 1999; July 1986 examination from Neuroscience 
Associates; May 1999 VA pulmonary function test; May 1999 VA 
CT scan; transcript of February 2003 Board videoconference 
hearing.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

The veteran was sent a VCAA letter in May 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  New and Material

The veteran had filed for service connection for multiple 
joint arthritis, a respiratory/pulmonary disability, and a 
sinus disability in 1985.  The veteran's claims for a 
respiratory/pulmonary disability and a sinus disability were 
denied by a decision in October 1985.  The veteran's claim 
for service connection for multiple joint arthritis was 
denied by a decision in September 1986.

The veteran attempted to reopen his claims in July 1999.  By 
a rating decision dated May 2000, the veteran was informed 
that his claim continued to be denied and he would have to 
submit new and material evidence to reopen his claims.  
Service connection for the claims may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet 
App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the October 1985 RO 
decision consisted of service medical records and March 1985 
VA examination.  The service medical records were incomplete 
and contained no records prior to 1975.  The veteran was 
treated in December 1977 for acute bronchitis.  On the April 
1979 examination, the veteran gave a history of asthma in 
childhood.  The VA examination in 1985 showed normal lungs.  
In July 1979, the veteran was seen for complaints of chest 
pain.  A cardiology consult indicated it was not cardiac in 
nature and was referred for GI disease.  In March 1982, the 
veteran complained of chest pain with breathing and had an 
upper respiratory infection.  EKG revealed sinus bradycardia 
and impression was chostochrondritis.  Chest x-ray in April 
1983 was negative.  On his retirement examination, the 
veteran gave a history of chest pain for 3 years.  The 1985 
VA examination revealed a normal chest x-ray and clinical 
examination.  On an April 1979 examination, the veteran gave 
a history of sinusitis.  He reported that history on his 
retirement examination reporting recurrent sinusitis for 10 
years.  The 1985 VA examination noted nose and sinuses were 
clear.  

Evidence received since the October 1985 rating decision 
consists of the following: a February 1986 VA examination, 
which did not specifically address the respiratory and sinus 
conditions; a July 1986 orthopedic examination from 
Neuroscience Associates, which did not address the veteran's 
respiratory or sinus disabilities; a VA general medical 
examination dated August 1986, which did not address the 
veteran's respiratory or sinus disabilities; an August 1988 
VA orthopedic examination which did not address the veteran's 
respiratory or sinus disabilities; a July 1999 orthopedic 
examination, which did not address the veteran's respiratory 
or sinus disabilities; a May 1999 VA pulmonary function test 
report showing a diagnosis of pulmonary fibrosis; a May 1999 
VA CT scan showing chronic sinus disease; transcript of a 
February 2003 Board videoconference hearing in which the 
veteran testified that he was told by his private physician 
at St. Clare Medical Center that his respiratory and sinus 
problems could be related to Agent Orange exposure in 
Vietnam.

Evidence received at the time of the September 1986 rating 
decision consisted of service medical records in which the 
veteran was seen in June 1977 for complaints of aching in the 
knees after exercising.  An examination found the knees to be 
normal.  In April 1979, the veteran was given a diagnosis of 
chondromalacia of both knees.  In examinations dated April 
1979 and October 1984, the veteran complained of recurrent 
back and knee pain.  At a VA examination in March 1985, the 
veteran complained of pain and numbness in the shoulders, 
elbows, wrists, neck, and knees.  The range of motion of all 
extremities was within normal limits.  There was no redness, 
warmth or tenderness to palpation of the joints.  X-rays of 
the knees, lumbar spine and thoracic spine revealed no bony 
pathology.  X-rays of the cervical spine were suggestive of 
osteoarthritis.  X-rays in February 1986 revealed very mild 
degenerative changes of the cervical spine.  X-rays of the 
knees revealed no abnormalities.  A VA examination dated 
March 1986 showed arthritis of the cervical spine and 
polyarthralgia, multiple joints.  



Evidence received since the September 1986 rating decision 
consists of the following: an August 1988 VA examination 
indicating osteoarthritis and degenerative arthritis of the 
cervical spine without definite evidence of neurological 
deficit and chondromalacia of patella, bilateral; July 1999 
VA examination which showed traumatic arthritis of the 
lumbosacral spine, chronic cervical strain, and dyspepsia; 
transcript of February 2003 Board videoconference hearing in 
which the veteran testified that his multiple joint arthritis 
was worsening.

The October 1985 rating decision which denied service 
connection for a respiratory/pulmonary disability and a sinus 
disability did so on the basis of no disability being found.  
However, the evidence received after the October 1985 rating 
decision includes reports of diagnoses of chronic sinus 
disease and pulmonary fibrosis.  In addition, the veteran 
testified at his Board videoconference hearing that his 
private physician suggested that his respiratory and sinus 
problems could be related to exposure to Agent Orange.  The 
September 1986 rating decision also denied service connection 
for multiple joint arthritis on the basis of no current 
disability.  The RO did indicate that although there was an 
impression of early degenerative arthritis of the knee given 
in service, this impression was not shown by x-rays.  Such 
evidence is clearly new and of such significance that it must 
be considered to fairly adjudicate the veteran's claim.  In 
other words, it is found that such evidence of current 
disabilities of the lungs, sinuses, and joints to be new and 
material in light of the basis for the October 1985 and 
September 1986 denials.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claims of service connection for a respiratory/pulmonary 
disability, a sinus disability, and multiple joint arthritis.




ORDER

New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for 
multiple joint arthritis.  The appeal is granted to this 
extent.

New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for 
respiratory/pulmonary disability.  The appeal is granted to 
this extent.

New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for a 
sinus disability.  The appeal is granted to this extent.


REMAND

This case is REMANDED to the RO for the following 
development:

1.  The RO should make arrangements to 
obtain hospital summaries, complete 
clinical records, outpatient treatment 
records, laboratory findings, and x-ray 
findings pertaining to the veteran's 
treatment for multiple joint arthritis, a 
respiratory/pulmonary disability, a sinus 
disability, a sleep disorder, cervical 
spine traumatic arthritis, and a GI 
condition by Dr. Ewell Scott at the St. 
Clare Medical Center in the period of 
1988 to the present.  .

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of the veteran's 
multiple joint arthritis.  The 
examination should include all tests 
deemed necessary by the examiner, to 
include x-rays.  Send the claims folder 
to the examiner(s) for review.  The 
examiner should respond to each of the 
following items:
a.  State whether the veteran has 
degenerative arthritis, and, if so, 
report all the joints in which the 
arthritis is located.
b.  If the veteran is found to have 
degenerative arthritis, state whether the 
arthritis is the result of an injury or 
disease in service, to include exposure 
to herbicides.

3.  The veteran should be scheduled for a 
VA pulmonary examination to determine the 
nature and extent of the veteran's 
respiratory/pulmonary disability.  The 
examination should include all tests 
deemed necessary by the examiner, to 
include x-rays and pulmonary function 
tests.  Send the claims folder to the 
examiner(s) for review.  The examiner 
should respond to each of the following 
items:
a.  State the diagnoses of all 
respiratory disabilities the veteran 
currently has.
b.  For each diagnosis, the examiner is 
requested to state a medical opinion as 
to whether it is at least as likely as 
not that the respiratory/pulmonary 
disability is the result of an injury or 
disease in service or exposure to 
herbicides in service.

4.  The veteran should be scheduled for a 
VA ENT examination to determine the 
nature and extent of the veteran's sinus 
disability.  The examination should 
include all tests deemed necessary by the 
examiner, to include x-rays.  Send the 
claims folder to the examiner(s) for 
review.  The examiner should respond to 
each of the following items:
a.  State the diagnoses of all disorders 
of the sinuses the veteran currently has.
b.  For each diagnosis, the examiner 
should state a al opinion as to whether 
the disorder began in service or is the 
result of an injury or disease in service 
or exposure to herbicides in service.

5.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to determine the nature and 
extent of the veteran's disorder causing 
difficulty sleeping.  The examination 
should include all tests deemed necessary 
by the examiner.  Send the claims folder 
to the examiner(s) for review.  The 
examiner should respond to each of the 
following items:
a.  State the diagnoses of all disorders 
manifested by difficulty sleeping the 
veteran currently has?
b.  For each diagnosis, state a medical 
opinion as to whether it is at least as 
likely as not that it is due to an injury 
or disease in service, or to exposure to 
herbicides in service.
c.  For each diagnosis, state a medical 
opinion as to whether it is at least as 
likely as not that it is due to a 
separate chronic disability, and, if so, 
name the separate chronic disability.
6.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of the veteran's 
cervical spine traumatic arthritis.  The 
examination should include all tests 
deemed necessary by the examiner, to 
include x-rays.  Send the claims folder 
to the examiner(s) for review.  The 
examination report should include 
res[ponses to each of the following 
items:
a.  Does the veteran have moderate or 
severe limitation of motion of the 
cervical spine?
b.  Does the veteran have ankylosis of 
the cervical spine?
c.  If the veteran does have ankylosis of 
the cervical spine, is it favorable or 
unfavorable?

7.  The veteran should be scheduled for a 
VA gastroenterology examination to 
determine the nature and extent of the 
veteran's GI condition (hyperacidity with 
history of peptic ulcer disease (PUD)).  
The examination should include all tests 
deemed necessary by the examiner, to 
include x-rays.  Send the claims folder 
to the examiner(s) for review.  The 
examiner should respond to each of the 
following items concerning his duodenal 
ulcer:
a.  Does the veteran have moderate; 
recurring episodes of severe symptoms two 
or three times a year averaging 10 days 
in duration; or with continuous moderate 
manifestations?
b.  Does the veteran have moderately 
severe; less than severe but with 
impairment of health manifested by anemia 
and weight loss; or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year?
c.  Does the veteran have severe; pain 
only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of 
health?

8.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



